Title: Kershaw & Lewis to Thomas Jefferson, 30 December 1818
From: Kershaw & Lewis
To: Jefferson, Thomas


          
            
              Sir
              Charleston 30th Decemr 1818
            
            Agreeably to instructions from our much respected Friend Colo William Alston of George Town, we have put on board the Sloop Altezera, Capt J. B. Levy, for Richmond, a Barrel of Rice directed to you to the care of Captn Bernard Peyton—we have inclosed a Bill of Lading to Capt Peyton and requested him to forward the Rice to your Residence at Monticello—the Freight is paid to Richmond.
            with much respect We are Sir Your most Ob’d Servants
            
              Kershaw & Lewis
            
          
          
            P. S. The Box of Wine for Colo Alston arrived safe.
          
        